Case 1:17-cr-00556-ER Document 10 Filed 04/29/20 Page 1 of 2

U.S. Department of Justice

United States Attorney
Southern District of New York

 

 

The Silvio J. Mollo Building
One Saint Andrew's Plaza
New York, New York 10007

MEMO ENDORSED

BY EMAIL

April 22, 2020

 

Honorable Edgardo Ramos

United States District Judge The application is_V_ granted

 

 

 

 

Southern District of New York __ denied
40 Foley Square ek () (2
New York, New York 10007 Edgardo Ra thos, USD]
» 4/29/2020
Re: United States v. Gilbert Armenta Nee New Yok
17 Cr. 556 (ER) ew York, New York
Dear Judge Ramos:

The Government submits this letter to respectfully request—with the consent of the
defendant—that the following materials related to the above-captioned case be unsealed and
docketed:

(1) the original Indictment (17 Cr. 556 (ER)) and the related arrest warrant;

(2) docket entries relating to: (a) the defendant’s arrest; (b) the waiver of speedy
presentment proceeding held on September 15, 2017; (c) the defendant’s
presentment and arraignment on the Indictment on September 18, 2017; (d) the
initial pretrial conference before the Honorable William H. Pauley ITI, held on
September 27, 2017; and (e) the bail proceeding held before this Court on March
25, 20208

(3) the S1 Superseding Information, waiver of indictment, docket entry related to the
January 24, 2018 plea proceeding before Judge Pauley, and transcript of the plea
proceeding and

(4) _ any bail bonds entered in the case.

 

 
Case 1:17-cr-00556-ER Document 10 Filed 04/29/20 Page 2 of 2

Letter to the Honorable Edgardo Ramos
April 22, 2020

 

Respectfully submitted,

GEOFFREY 8. BERMAN
United States Attorney

By: /sf
Christopher J. DiMase / Nicholas Folly/
Julieta V. Lozano
Assistant United States Attorneys /
Special Assistant United States Attorney
(212) 637-2433 / (212) 637-1060 /
(212) 335-4025

ce: Mare Weinstein, Esq. (by email)
Dina Hoffer, Esq. (by email)

 

 
